Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Alexandra Martinez (Reg. No. 77,654), on 05/17/2022.
The restriction requirement mailed on 06/15/2020 is withdrawn because claims 1, 9 and 17 linking inventions I, II, III and IV are allowable. Thus, any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.
The application has been amended as follows:

1.	(currently amended) An authentication computing device communicatively coupled to a separate revenue computing device for processing electronic tax filings, the authentication computing device comprising: 
at least one processor in communication with a payment network; and 
a memory in communication with the at least one processor, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to:
store a cardholder profile associated with a candidate cardholder of a payment account associated with the payment network in a database system, wherein the cardholder profile includes a plurality of elements including a cardholder identifier, a device identifier, payment account data, and trusted authentication data associated with the candidate cardholder, wherein the trusted authentication data is provided by the candidate cardholder to be stored in the cardholder profile, the payment account data including an account identifier of [[a]] the payment account of the candidate cardholder;
receive, from the payment network, a first authentication request for a payment transaction, wherein the first authentication request includes the account identifier; 
retrieve the cardholder profile by matching the account identifier received in the first authentication request to the account identifier stored in the cardholder profile;
in response to the first authentication request, transmit a first identity challenge to a user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the first identity challenge requests authentication data associated with the candidate cardholder;
receive a first challenge response including first response authentication data from the user device;
compare the first response authentication data to the trusted authentication data of the cardholder profile;
authenticate the first authentication request based on the comparison of the first response authentication data returning a match; 
determine a first authentication status for the first authentication request;
transmit the first authentication status for the first authentication request to the payment network;
 authenticate the candidate cardholder for the payment transaction;
receive, via an API call from the revenue computing device over a second network separate from the payment network, a second authentication request for an electronic submission to the revenue computing device of a tax filing of the candidate cardholder, wherein the second authentication request includes a filing identifier, and wherein the electronic submission of the tax filing is not processed by the payment network or the authentication computing device;
in response to the second authentication request, query the database system using the filing identifier to match the filing identifier to at least one element included in the cardholder profile; 
in response to a match of the filing identifier and the at least one element, transmit a second identity challenge to the user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the second identity challenge requests the authentication data associated with the candidate cardholder;
receive a second challenge response including second response authentication data from the user device;
compare the second response authentication data to the trusted authentication data of the cardholder profile;
 authenticate the second authentication request based on the comparison of the second response authentication data returning a match; 
determine a second authentication status for the second authentication request; and
transmit the second authentication status for the second authentication request via the second network separate from the payment network to the revenue computing device.
2. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the instructions further cause the at least one processor 
enroll the candidate cardholder in a payment authentication service using the cardholder profile;
receive, from the revenue computing device, payment information associated with the tax filing, wherein the payment information includes at least one of [[a]] the cardholder identifier or the account identifier;
determine whether the payment information is associated with a cardholder enrolled in the payment authentication service; and
notify the revenue computing device [[that]] whether the candidate cardholder is enrolled based upon the determination. 
3. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the instructions further cause the at least one processor 
receive, in response to the second authentication status, a transaction request associated with the tax filing from the revenue computing device; and
initiate a transaction associated with the tax filing using the payment account data of the cardholder profile in response to the transaction request. 
4. 	(currently amended) The authentication computing device in accordance with Claim 3, wherein the instructions further cause the at least one processor 
transmit a transaction summary associated with the transaction request to the user device prior to initiating the transaction;
receive a transaction permission response from the user device in response to the transaction summary; 
initiate the transaction when the transaction permission response indicates the transaction is approved; and
notify the revenue computing device that the transaction is declined when the transaction permission response indicates the transaction is declined. 
5. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the trusted authentication data includes trusted biometric authentication data of the candidate cardholder and the first and second identity challenges requesting biometric authentication data. 
6. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the instructions further cause the at least one processorto transmit the second authentication status to enable the revenue computing device to generate a verified tax filing[[,]] based on the 
authenticating the candidate cardholder.
7. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the instructions further cause the at least one processor 
generate an authentication score based upon the comparisons of (a) the first response authentication data to the trusted authentication data of the cardholder profile, and (b) the second response authentication data to the trusted authentication data of the cardholder profile; and
compare the authentication score to at least one score threshold to authenticate the first and second authentication requests. 
8. 	(currently amended) The authentication computing device in accordance with Claim 1, wherein the first and second authentication requests include a revenue authentication result associated with a prior authentication for a prior tax filing, and wherein the receiving of the second authentication request via the API call comprises receiving the API call over the Internet via one of a web API and a socket connection. 
9. 	(currently amended) A method for authenticating a tax filing associated with a candidate cardholder, the method implemented by an authentication computing device communicatively coupled to a separate revenue computing device for processing electronic tax filings, the authentication computing device including (i) at least one processor in communication with a payment network and (ii) a memory in communication with the at least one processor, the method comprising:
storing, by the authentication computing device, a cardholder profile associated with [[a]] the candidate cardholder of a payment account associated with [[a]] the payment network in a database system, wherein the cardholder profile includes a plurality of elements including a cardholder identifier, a device identifier, payment account data, and trusted authentication data associated with the candidate cardholder, wherein the trusted authentication data is provided by the candidate cardholder to be stored in the cardholder profile, the payment account data including an account identifier of [[a]] the payment account of the candidate cardholder;
receiving, by the authentication computing device from the payment network, a first authentication request for a payment transaction, wherein the authentication request includes the account identifier; 
retrieving, by the authentication computing device, the cardholder profile by matching the account identifier received in the first authentication request to the account identifier stored in the cardholder profile;
in response to the first authentication request, transmitting, by the authentication computing device, a first identity challenge to a user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the first identity challenge requests authentication data associated with the candidate cardholder;
receiving, by the authentication computing device, a first challenge response including first response authentication data from the user device;
comparing, by the authentication computing device, the first response authentication data to the trusted authentication data of the cardholder profile;
authenticating, by the authentication computing device, the first authentication request based on the comparison of the first response authentication data returning a match; 
determining, by the authentication computing device, a first authentication status for the first authentication request;
transmitting, by the authentication computing device, the first authentication status for the first authentication request to the payment network;
 authenticating, by the authentication computing device, the candidate cardholder for the payment transaction;
receiving, by the authentication computing device via an API call from the revenue computing device over a second network separate from the payment network, a second authentication request for an electronic submission to the revenue computing device of [[a]] the tax filing of the candidate cardholder, wherein the second authentication request includes a filing identifier, and wherein the electronic submission of the tax filing is not processed by the payment network or the authentication computing device;
in response to the second authentication request, querying the database system using the filing identifier to match the filing identifier to at least one element included in the cardholder profile;
in response to a match of the filing identifier and the at least one element, transmitting, by the authentication computing device, a second identity challenge to the user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the second identity challenge requests authentication data associated with the candidate cardholder;
receiving, by the authentication computing device, a second challenge response including second response authentication data from the user device;
comparing, by the authentication computing device, the second response authentication data to the trusted authentication data of the cardholder profile;
 authenticating, by the authentication computing device, the second authentication request based on the comparison of the second response authentication data returning a match; 
determining, by the authentication computing device, a second authentication status for the second authentication request; and
transmitting, by the authentication computing device, the second authentication status for the second authentication request via the second network separate from the payment network to the revenue computing device. 
10. 	(currently amended) The method in accordance with Claim 9, wherein storing the cardholder profile further comprises:
enrolling the candidate cardholder in a payment authentication service using the cardholder profile;
receiving, from the revenue computing device, payment information associated with the tax filing, wherein the payment information includes at least one of [[a]] the cardholder identifier or the account identifier;
determining, by the authentication computing device, whether the payment information is associated with a cardholder enrolled in the payment authentication service; and
notifying the revenue computing device [[that]] whether the candidate cardholder is enrolled based upon the determination. 
11. 	(currently amended) The method in accordance with Claim 9 further comprising:
receiving, in response to the second authentication status, a transaction request associated with the tax filing from the revenue computing device; and
initiating a transaction associated with the tax filing using the payment account data of the cardholder profile in response to the transaction request. 
12. 	(currently amended) The method in accordance with Claim 11comprising:
transmitting, by the authentication computing device, a transaction summary associated with the transaction request to the user device prior to initiating the transaction;
receiving a transaction permission response from the user device in response to the transaction summary; 
initiating the transaction when the transaction permission response indicates the transaction is approved; and
notifying the revenue computing device that the transaction is declined when the transaction permission response indicates the transaction is declined. 
13. 	(currently amended) The method in accordance with Claim 9, wherein the trusted authentication data includes trusted biometric authentication data of the candidate cardholder and the first and second identity challenges requesting biometric authentication data. 
14. 	(currently amended) The method in accordance with Claim 9, wherein transmitting the second authentication status further comprises enabling the revenue computing device to generate a verified tax filing[[,]] based on the 
authenticating the candidate cardholder. 
15. 	(currently amended) The method in accordance with Claim 9comprising:
generating, by the authentication computing device, an authentication score based upon the comparisons of (a) the first response authentication data to the trusted authentication data of the cardholder profile, and (b) the second response authentication data to the trusted authentication data of the cardholder profile; and
comparing the authentication score to at least one score threshold to authenticate the first and second authentication requests. 
16. 	(currently amended) The method in accordance with Claim 9, wherein the first and second authentication requests include a revenue authentication result associated with a prior authentication for a prior tax filing, and wherein the receiving the second authentication request via the API call comprises receiving the API call over the Internet via one of a web API and a socket connection. 
17. 	(currently amended) At least one non-transitory computer-readable storage medium having computer-executable instructions embodied thereon for execution by at least one processor of an authentication computing device, the authentication computing device communicatively coupled to a separate revenue computing device for processing electronic tax filings, the at least one processor of the authentication computing device in communication with a payment network, the computer-executable instructions cause the at least one processor of the authentication computing device to:
store a cardholder profile associated with a candidate cardholder of a payment account associated with a payment network in a database system, wherein the cardholder profile includes a plurality of elements including a cardholder identifier, a device identifier, payment account data, and trusted authentication data associated with the candidate cardholder, wherein the trusted authentication data is provided by the candidate cardholder to be stored in the cardholder profile, the payment account data including an account identifier of [[a]] the payment account of the candidate cardholder;
receive, from the payment network, a first authentication request for a payment transaction, wherein the first authentication request includes the account identifier; 
retrieve the cardholder profile by matching the account identifier received in the first authentication request to the account identifier stored in the cardholder profile;
in response to the first authentication request, transmit a first identity challenge to a user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the first identity challenge requests authentication data associated with the candidate cardholder;
receive a first challenge response including first response authentication data from the user device;
compare the first response authentication data to the trusted authentication data of the cardholder profile;
authenticate the first authentication request based on the comparison of the first response authentication data returning a match; 
determine a first authentication status for the first authentication request;
transmit the first authentication status for the first authentication request to the payment network;
 authenticate the candidate cardholder for the payment transaction;
receive, via an API call from the revenue computing device over a second network separate from the payment network, a second authentication request for an electronic submission to the revenue computing device of a tax filing of the candidate cardholder, wherein the second authentication request includes a filing identifier, and wherein the electronic submission of the tax filing is not processed by the payment network or the authentication computing device;
in response to the second authentication request, query the database system using the filing identifier to match the filing identifier to at least one element included in the cardholder profile;
in response to a match of the filing identifier and the at least one element, transmit a second identity challenge to the user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the second identity challenge requests authentication data associated with the candidate cardholder;
receive a second challenge response including second response authentication data from the user device;
compare the second response authentication data to the trusted authentication data of the cardholder profile;
 authenticate the second authentication request based on the comparison of the second response authentication data returning a match; 
determine a second authentication status for the second authentication request; and
transmit the second authentication status for the second authentication request via the second network separate from the payment network to the revenue computing device. 
18. 	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the computer-executable instructions further cause the at least one processor to:
enroll the candidate cardholder in a payment authentication service using the cardholder profile;
receive, from the revenue computing device, payment information associated with the tax filing, wherein the payment information includes at least one of [[a]] the cardholder identifier or the account identifier;
determine whether the payment information is associated with a cardholder enrolled in the payment authentication service; and
notify the revenue computing device [[that]] whether the candidate cardholder is enrolled based upon the determination. 
19. 	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the computer-executable instructions further cause the at least one processor to:
receive, in response to the second authentication status, a transaction request associated with the tax filing from the revenue computing device; and
initiate a transaction associated with the tax filing using the payment account data of the cardholder profile in response to the transaction request. 
20. 	(currently amended) The computer-readable storage medium in accordance with Claim 19, wherein the computer-executable instructions further cause the at least one processor to:
transmit a transaction summary associated with the transaction request to the user device prior to initiating the transaction;
receive a transaction permission response from the user device in response to the transaction summary; 
initiate the transaction when the transaction permission response indicates the transaction is approved; and
notify the revenue computing device that the transaction is declined when the transaction permission response indicates the transaction is declined.
21.	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the trusted authentication data includes trusted biometric authentication data of the candidate cardholder and the first and second identity challenges requesting biometric authentication data.
22.	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the computer-executable instructions further cause the at least one processor to[[:]] transmit the second authentication status to enable the revenue computing device to generate a verified tax filing[[,]] based on the 
authenticating the candidate cardholder.
23.	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the computer-executable instructions further cause the processor to:
generate an authentication score based upon the comparisons of (a) the first response authentication data to the trusted authentication data of the cardholder profile, and (b) the second response authentication data to the trusted authentication data of the cardholder profile; and
compare the authentication score to at least one score threshold to authenticate the first and second authentication requests.
24.	(currently amended) The computer-readable storage medium in accordance with Claim 17, wherein the authentication request includes a revenue authentication result associated with a prior authentication for a prior tax filing, and wherein the receiving the second authentication request via the API call comprises receiving the API call over the Internet via one of a web API and a socket connection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-24. The claims are generally directed to systems and methods for using multi-factor authentication for tax filings.
The latest office action mailed on 11/08/2021 rejected claims 1, 5, 7-9, 13, 15-17, 21 and 23-24 under 35 U.S.C. § 112(b), rejected claims 1, 5, 9, 13, 17 and 21 under 35 U.S.C. § 102(a)(1), and rejected claims 7-8, 15-16 and 23-24 under 35 U.S.C. § 103. The rejections under 35 U.S.C. § 112(b) are now withdrawn because the Examiner’s amendment and applicant’s amendments to the claims have overcome the claim language being unclear in scope. The rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 are now withdrawn because the Examiner’s amendment and applicant’s amendments to the claims have overcome the prior art.
The closest prior art of record is US 2005/0165684 A1 to Jensen et al. (hereinafter “Jensen”). Jensen teaches:
storing, by the authentication computing device, a cardholder profile associated with the candidate cardholder of a payment account associated with the payment network in a database system, wherein the cardholder profile includes a plurality of elements including a cardholder identifier, a device identifier, payment account data, and trusted authentication data associated with the candidate cardholder, wherein the trusted authentication data is provided by the candidate cardholder to be stored in the cardholder profile, the payment account data including an account identifier of the payment account of the candidate cardholder; (Fig.4 items 62-66; paras 55-56)
receiving, by the authentication computing device from the payment network, a first authentication request for a payment transaction, wherein the authentication request includes the account identifier; (Fig.4 item 70; para 57)
retrieving, by the authentication computing device, the cardholder profile by matching the account identifier received in the first authentication request to the account identifier stored in the cardholder profile; (Fig.4 items 68 and 86; paras 25, 55-56)
in response to the first authentication request, transmitting, by the authentication computing device, a first identity challenge to a user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the first identity challenge requests authentication data associated with the candidate cardholder; (Fig.4 item 72; paras 25, 58)
receiving, by the authentication computing device, a first challenge response including first response authentication data from the user device; (Fig.4 item 84; paras 25, 62)
comparing, by the authentication computing device, the first response authentication data to the trusted authentication data of the cardholder profile; (Fig.4 item 86; paras 25, 55, 64)
authenticating, by the authentication computing device, the first authentication request based on the comparison of the first response authentication data returning a match; (Fig.4 item 86; paras 25, 55, 64)
determining, by the authentication computing device, a first authentication status for the first authentication request; (Fig.4 item 86; paras 25, 55, 64)
transmitting, by the authentication computing device, the first authentication status for the first authentication request to the payment network; (Fig.4 item 88; paras 25, 64)
authenticating, by the authentication computing device, the candidate cardholder for the payment transaction; (Fig.4 item 86; paras 25, 55, 64)
in response to the second authentication request, querying the database system using the filing identifier to match the filing identifier to at least one element included in the cardholder profile; (Fig.4 items 68 and 86; paras 25, 55-56)
in response to a match of the filing identifier and the at least one element, transmitting, by the authentication computing device, a second identity challenge to the user device associated with the device identifier of the cardholder profile of the candidate cardholder, wherein the second identity challenge requests authentication data associated with the candidate cardholder; (Fig.4 item 72; paras 25, 58)
receiving, by the authentication computing device, a second challenge response including second response authentication data from the user device; (Fig.4 item 84; paras 25, 62)
comparing, by the authentication computing device, the second response authentication data to the trusted authentication data of the cardholder profile; (Fig.4 item 86; paras 25, 55, 64)
authenticating, by the authentication computing device, the second authentication request based on the comparison of the second response authentication data returning a match;  (Fig.4 item 86; paras 25, 55, 64)
determining, by the authentication computing device, a second authentication status for the second authentication request; and (Fig.4 item 86; paras 25, 55, 64)
transmitting, by the authentication computing device, the second authentication status for the second authentication request via the second network separate from the payment network to the revenue computing device. (Fig.4 item 88; paras 25, 64)
Therefore, the prior art does not teach, neither singly nor in combination the following:
receiving, by the authentication computing device via an API call from the revenue computing device over a second network separate from the payment network, a second authentication request for an electronic submission to the revenue computing device of the tax filing of the candidate cardholder, wherein the second authentication request includes a filing identifier, and wherein the electronic submission of the tax filing is not processed by the payment network or the authentication computing device;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685